DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to amendment filed 8 December 2021.  Claims 1, 11, 12, 15 and 16 have been amended.  Claims 8-10 have been cancelled.  Claims 18-20 have been added.  Claims 1-7 and 11-20 are currently pending and have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-7, 11-14 and 18 are a system, claims 15, 17 and 19 are a method and claims 16 and 20 are a media. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-7 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A – Prong 1: Independent claims (1, 15 and 16) as a whole recite a method of organizing human interactions.  The claimed invention is a method that associating a predetermined point according to a type of purchase contract with user identification information according to a contractual user that has performed that has performed the regular purchase contract, allowing a number of pints information to store number of points information 
The claims also recite determining whether or not a predetermined relationship exist between the predetermined point and a total number of points being set by the selection information and the number points information in the number-of-points information storage.   The determination limitation, as drafted, is a process that under its broadest reasonable interpretation, covers the existence to the relationship between the points and the total in mind but for the recitation of generic computer components.  That, is other than reciting “computer components”, nothing in the claims precludes the determining step from practically being performed in the human mind.  For example, but for the computer components language, the claims encompass the user think that the relationship between points associated with one more selected reward.  Thus, this limitation is also a mental process. 
The claims recite notifying the contractual user or a non-contractual user of the one or more combination  that are selected in a range in which total number of point sis not greater than the predetermined point, in each combination of the plurality of providable rewards; selecting one or more combination candidates amount the one or more combination are selectable in in a range in which the total number of points is not greater than the predetermined point based on the user 

Step 2A – Prong 2: The claims recite additional limitation of computer components (i.e., point applying unit, storage unit, acquisitions unit, a determination unit and a reward management unit) are recited at a high-level of generality, i.e., a generic computer component performing a generic computer functions on processing data (selecting one or more reward to be used based on the user identification information).  These generic computer components limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B:   As discussed with respect to Step 2A Prong Two, the additional element in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a 

Dependent claims 2, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of store information in the storage unit.  The storage unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Dependent claim 3 recites limitation that further define the abstract idea noted in claim 1.  This claim does not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Dependent claims 4, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of information update unit for updating number of point information.  The update unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Dependent claims 5, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of information storage and update unit for 
Dependent claims 6, recites limitation that further define the abstract idea noted in claim 5.  In addition, it recites the additional elements of information unit for informing destination associated with the user identification.  The information unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Dependent claims 7, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of charge unit for allowing a predetermined reward to be used.  The charge unit is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Even the combination, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
 
Dependent claims 11-12, recites limitation that further define the abstract idea noted in claim 1.  In addition, it recites the additional elements of storage unit for storing information and 
Dependent claim 13 recites limitation that further define the abstract idea noted in claim 1.  This claim does not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above
Dependent claim 14 recites limitation that further define the abstract idea noted in claim 10.  This claim does not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.
Dependent claim 17 recites limitation that further define the abstract idea noted in claim 1.  This claim does not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.
Dependent claims 18-20 recites limitation that further define the abstract idea noted in claims 1, 15 and 16.  This claim does not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US Pub., 2011/0012238 A1) in view of   Doxey (US Pub., No., 2011/0131108 A1)

	With respect to claim 1,  15 and 16, Postrel teaches a devices, method and non-transitory computer readable medium  to be executed by a computer (Fig. 4, and paragraph [0150], discloses a plurality of reward server computers, 10,12, 14, trading server 20, merchant computer 30 and a user computer 40 are communicate with a network)  , the method comprising: 
	 allowing a number-of-points information storage unit to store number-of-points information representing a number of points associated with use of a reward, for each reward, of a plurality of providable rewards (Figs. 13-14, paragraphs [0062] and [0073], discloses points databases );  
	acquiring selection information that is associated with the user identification information and represents one or more selected rewards of the plurality of providable rewards(paragraph [0154], discloses the user interactively select rewards to be redeemed and paragraph [0156], discloses selection of an item [selection information]  to be acquired, the server may contact all reward resource according to the profile [user identification information] to selectively  redeem each as required to meet the process prices [providable rewards]);  
	determining whether or not a predetermined relationship exists between the predetermined point and a total number of points, the total number of points being set by the selection information and the number-of-points information in the number-of-points information storage unit, and the total number of points being associated with the one or more selected rewards (paragraph [0154], discloses the system may determine which reward are to be redeemed based on a previously define user profile rule [relationship exist between the predetermined point]), the predetermined relationship including whether or not there is a relationship in which the total number of points is less than or equal to the predetermined point(paragraph [0073], discloses determine total number of points and paragraph [0135], discloses the number of points required my either .. 4000 points [total number of points] is equal to the predetermined point  for $40.00 purchase [the predetermined relationship] );  and 
	enabling the one or more selected rewards to be used, based on the user identification information, in a case where it is determined that the predetermined relationship exists(paragraph [0136], discloses user indicates that he wants to redeem 1500 points to reduce the purchase price from $40.00 to $2500 [ enabling one or more selected rewards to be used] then the credit card transaction will  proceed in the amount of $25.00 ] and paragraph [0143], discloses purchases would still have to present some identification  such as his credit card (if the credit card number is being used for unique identification  of the purchaser  and indicating  his loyalty account ..);
notifying the contractual user or a non-contractual user of one or more combination that are selectable in a range in which the total number of points (paragraph [0125], discloses the message may also include in instructions .. award points to the purchaser and paragraph [0137], discloses display a message asking the purchaser [notifying user] if he would like to make the purchase with points or a combination of points and other consideration, 24, 342 points avaible of use  in this purchase [selectable range] ) is not greater than the predetermined point, in each combination of the plurality of providable rewards(paragraph [0137], disclose the purchaser can elect not to use reward points and instead pay the full purchase prices thus possibly earning him reward points into his account   or he can elect to pay in full with reward point (if enough are avaible), or he can elect to reduce the purchase price by redeeming some of the points against the purchase price ..);  

	storing user information relevant to one user among that contractual user and the non-contractual user (Fig. 5,  discloses user accounts, user preference, user redemption profile [ user information relevant to one user ] paragraph [0115], discloses agreements will exits tween the cluster members that will define, via a set of rules stored in a database in the system, paragraphs [0154] & [0157], discloses the reward points from a reward server 10.12, 14 stored in the user’s account [user information relevant to one user]).  

Postrel teaches the above elements including associating a predetermined point according to a type of a regular purchase  contract with user identification information according to a contractual user that has performed the regular (paragraph [0049], discloses a consumer or user has a contractual relationship with an issuing bank which will issue..,   and paragraph [0055], discloses for $100 purchase the purchase will receive 100 points [predetermined points according to a type of a regular purchase] in account under his name or other identification  indicia [associated with user identification]  ) an approval or decline message after the acquiring bank content the issuing back of the credit card by the purchaser  (paragraph [0009] and selecting rewards to be redeemed (Fig. 6, 612), user selects option to pay with points (Fig. 7, 702), user selects redeem button at reward server (Fig. 10, 1000) and the user may interactively select reward to be redeemed, or the system may determine which rewards are to be redeemed base on a previously defined user profile rules (paragraph 154]).  

   Postrel failed to teach the correspond purchase contract is for each predetermined period according to the regular purchase contract, corrosinding selected reward to be redeemed is combination candidates among the one or more combinations that are selectable in a range in which the total number of points is not greater than the predetermined point, based on the user information and the corrosinding message includes notifying the one user of the combination candidate selected.
	However, Doxey teaches purchase contract, for each predetermined period according to the regular purchase contract (paragraph [0062], discloses affiliate server 110 may pay a flat subscription fee for an unlimited number of award point during the period of the subsection …, and paragraph [0098], discloses contract information shows contract terms);


	 
selecting one or more combination candidates among the one or more combinations that are selectable in a range in which the total number of points is not greater than the predetermined point, based on the user information and notifying the one user of the combination candidate selected  (paragraph [0020], discloses the computer server may be further programmed to: (i) offer the member computer a list of rewards items, wherein each of the rewards items may be associated  with a value specified in points; (ii) deduct the value specified in points for a selected reward item from the point count in the member recorded  associated with the member identifier upon receipt of selection of the selected reward item by the member computer ; and (ii) transmit an order for the selected rewards item to be shipped to a member associated with the member computer[notifying].  The list of rewards items may be selected from the group consisting of: a tangible good; access to premium or restrict content; a service; and a gift certification in addition, the list of rewards items may include goods or services from the at least one affiliate system…).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for contract and user selects option to pay with points of Postrel with contract terms and allocating number of points available during a specified time period and offering a list of reward items associated with the value specified in the point of Doxey in order increase sales and customer retention.  
	With respect to claim 2 Postrel in view of  Doxey teaches elements of claim 1, furthermore, Postrel teaches the device further comprising: a point parameter storage unit configured to store parameter information representing a point parameter for each type of a plurality of types of regular purchase contract, wherein the point applying unit determines the predetermined point based on the point parameter associated with the type of regular purchase contract by the contractual user, with reference to the parameter information in the point (paragraphs [0139]-[0140], discloses  loyalty point accounts, where blockbuster 250 points  [point parameter]) . 
With respect to claim 3, Postrel in view of Doxey teaches elements of claim 2, furthermore, Postrel teaches the device wherein the number of types of regular purchase contracts is less than the number of the plurality of providable rewards (paragraph [0136], discloses user indicates that he wants to redeem 1,500 points to reduce the purchase price from $40.00 to $25.00). 
With respect to claim 4, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device further comprising: an information update unit configured to update the number-of-points information in the number-of-points information storage unit, based on a new reward that is added as one of the pluralities of providable rewards or an unavailable reward of the plurality of providable rewards (paragraph [0146], disclose update reward point information). 
With respect to claim 5, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device wherein the plurality of providable rewards include a first reward that is unavailable from a certain timing, and a second reward that is available in accordance with the certain timing and is relevant to the first reward (Fig. 19, disclose available reward after the purchase), the device further comprising: 
a selection information storage unit configured to store the selection information retrieved by the selection information acquisition unit (Fig. 13, reward/points database) ; and 
(paragraph [0146], discloses update reward point information). 
With respect to claim 6, Postrel in view of Doxey teaches elements of claim 5, furthermore, Postrel teaches the device further comprising: an informing unit configured to inform an informing destination associated with the user identification information of information relevant to the rewriting, based on the user identification information associated with the selection information in which the rewriting has been performed, in a case where the rewriting of the selection information is performed by the selection information update unit (Fig. 17 and paragraphs [0085]-[0086], discloses reward account is maintained on the central reward server on behalf of the merchant and user, the number reward points in the user’s account ) . 
With respect to claim 7, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device further comprising: a charging unit configured to allow a predetermined reward to be used by charging, wherein the plurality of providable rewards include a reward different from the predetermined reward (paragraph [0097], discloses loyalty points and paragraphs [0129]-[0131], discloses Blockbuster account, circuit city account etc., [different reward]). 
With respect to claim 11, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device wherein the user information includes information representing preference of the one user or information capable of deriving the preference and the candidate selection unit is configured to select the one or more combination candidates (Fig. 8, 804 disclose capture user preference data hobbies, interest, reward program),
With respect to claim 12, Postrel in view of Doxey teaches elements of claim 1 furthermore, Postrel teaches the device wherein the user information includes log information of the one user, and the candidate selection unit is configured to predict or derive a manipulation capable of being performed next by the one user, based on the log information of the one user, and select the one or more combination candidates conforming to the predicted or derived manipulation (paragraph [0161], discloses transaction log may be used to record each of the transaction in case reconciliation process). 
With respect to claim 13, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device wherein the plurality of providable rewards include a reward in a physical store, a reward relevant to a specific service providable by a specific site, or a reward relevant to a digital content (paragraph [0150], discloses user earns reward based on purchase or an advertising-based award., earn reward by selecting adverting content). 
With respect to claim 14, Postrel in view of Doxey teaches elements of claim 1, furthermore, Postrel teaches the device wherein the plurality of providable rewards include one or more rewards that are set in each content of a plurality of digital contents or a plurality of providable rewards that are set in one specific digital content (paragraph [0150], discloses user earns reward based on purchase or an advertising-based award .., earn reward by selecting adverting content). 

 However, Doxey teaches wherein the regular purchase contract includes a subscription (paragraph [0052], discloses award points for subscribing a newsletter, e-mail paragraph [0062], discloses subscription may be available to any affiliate server .., and paragraph [0098], discloses subscription status and subscription term).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the construal relationship of Postrel with subscription feature of Doxey in order provide multiple options to customer such as a subscription to a newsletter, or mailing list, purchase of access to premium etic (see Doxey paragraph [0017]). 
With respect to claims 18-20, Postrel in view of Doxey teaches elements of claims 1, 15 and 16, including with there is significant change in the user information or when there a change in plurlity of providable rewards (paragraph [00156], discloses policies and profiles may be established to automatically content each the reward servers according to the user redemption profile [significant change in the user information]).  Postrel failed to teach the corrosinding automatically established profile is used for selecting one or more combination candidates.  
However, Doxey teaches selecting one or more combination candidates(paragraph [0020], discloses the computer server may be further programmed to: (i) offer the member computer a list of rewards items, wherein each of the rewards items may be associated  with a value specified in points; (ii) deduct the value specified in points for a selected reward item from the point count in the member recorded  associated with the member identifier upon receipt of selection of the selected reward item by the member computer ; and (ii) transmit an order for the selected rewards item to be shipped to a member associated with the member computer[notifying].  The list of rewards items may be selected from the group consisting of: a tangible good; access to premium or restrict content; a service; and a gift certification in addition, the list of rewards items may include goods or services from the at least one affiliate system…).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for contract and user selects option to pay with points of Postrel with contract terms and allocating number of points available during a specified time period and offering a list of reward items associated with the value specified in the point of Doxey in order increase sales and customer retention.  


The following Prior arts are applied: 
Postrel (US Pub., 2011/0012238 A1) discloses a loyalty reward point system that utilizes the pre-existing infrastructure of network work such as credit card network
Doxey (US Pub., No., 2011/0131108 A1) discloses a reward system for use in a networked environment in which information is transmitted to a central server via segregated flow of inform form the member computer and an affiliate server. 
Ronca et al (US Pub., 2013/00080271 A1) discloses engine 170 may identify a recommend account based on the characterstics of the proposed transaction , the account selection criteria may include, but are not limited to, amount of rewards associated with suing an account, amount of fees associated with an account, and amount of earned paragraph [0049] discloses selection rules 172 may identify which accounts should be recommended depending on various combinations of proposed-transaction characteristics, selection criteria, and account statuses and paragraph [0071], discloses recommended account field 222 may disply the account recommended by account selection engine 170…, account selection field 224 provides an interface for receiving an account selection from user 5..). 

Response to Amendment

Applicant's arguments of 35 U.S.C 101 rejection with respect to claims 1-7 and 11-20 filed on 8 December 2021 have been fully considered but they are not persuasive.     The claim as a whole recites a method of organizing human interactions. The claimed invention is limited to  activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people because the claimed method that enables user to uses one or more selected reward based on the user identification based the contractual and predetermined relationship of the total point  and  notifying contractual user one or more user a selectable in range, which fails a method of organizing human interactions (for example, a person following a set of instruction  or a person signing a contract online) and activity that involve multiple people (such as a commercial iteration ), and thus, certain activity between persons.    The mere nominal recitation of a generic processor and generic devices and its components does not take the claim out of the methods of organizing human interactions grouping.  Thus, the claim recites an abstract idea. 


The claims as a whole merely describes how to generally “apply” the concept of storing and notifying contractual or not-contractual user   information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 

Further, as noted previously, the claim as a whole merely describes how to generally “apply” the concept of notifying in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Applicant’s arguments of 35 U.S.C 103(a) rejection with respect to claims 1-7 and 11-20 filed on 8 December 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant further argued that Postrel in view of Doxey does not disclose or suggest amended claim 1 is not persuasive.  While Postrel teaches the predetermined relationship including whether or not there is a relationship in which the total number of points is less than or equal to the predetermined point (paragraph [0073], discloses determine total number of points and paragraph [0135], discloses the number of points required my either .. 4000 points [total number of points] is equal to the predetermined point for $40.00 purchase [the predetermined relationship]); and 
	enabling the one or more selected rewards to be used, based on the user identification information, in a case where it is determined that the predetermined relationship exists(paragraph [0136], discloses user indicates that he wants to redeem 1500 points to reduce the purchase price from $40.00 to $2500 [ enabling one or more selected rewards to be used] then the credit card transaction will  proceed in the amount of $25.00 ] and paragraph [0143], discloses purchases would still have to present some identification  such as his credit card (if the credit card number is being used for unique identification  of the purchaser  and indicating  his loyalty account ..);
	notifying the contractual user or a non-contractual user of one or more combination that are selectable in a range in which the total number of points (paragraph [0125], discloses the message may also include in instructions .. award points to the purchaser and paragraph [0137], discloses display a message asking the purchaser [notifying user] if he would like to make the purchase with points or a combination of points and other consideration, 24, 342 points avaible of use  in this purchase [selectable range] ) is not greater than the predetermined point, in each combination of the plurality of providable rewards(paragraph [0137], disclose the purchaser can elect not to use reward points and instead pay the full purchase prices thus possibly earning him reward points into his account   or he can elect to pay in full with reward point (if enough are avaible), or he can elect to reduce the purchase price by redeeming some of the points against the purchase price ..);  

	storing user information relevant to one user among that contractual user and the non-contractual user (Fig. 5,  discloses user accounts, user preference, user redemption profile [ user information relevant to one user ] paragraph [0115], discloses agreements will exits tween the cluster members that will define, via a set of rules stored in a database in the system, paragraphs [0154] & [0157], discloses the reward points from a reward server 10.12, 14 stored in the user’s account [user information relevant to one user]) and   associating a predetermined point according to a type of a regular purchase  contract with user identification information according to a contractual user that has performed the regular (paragraph [0049], discloses a consumer or user has a contractual relationship with an issuing bank which will issue..,   and paragraph [0055], discloses for $100 purchase the purchase will receive 100 points [predetermined points according to a type of a regular purchase] in account under his name or other identification  indicia [associated with user identification]  )  and    Doxey teaches purchase contract, for each predetermined period according to the regular purchase contract (paragraph [0062], discloses affiliate server 110 may pay a flat subscription fee for an unlimited number of award point during the period of the subsection …, and paragraph [0098], discloses contract information shows contract terms);  selecting one or more combination candidates among the one or more combinations that are selectable in a range in which the total number of points is not greater than the predetermined point, based on the user information and notifying the one user of the combination candidate selected  (paragraph [0020], discloses the computer server may be further programmed to: (i) offer the member computer a list of rewards items, wherein each of the rewards items may be associated  with a value specified in points; (ii) deduct the value specified in points for a selected reward item from the point count in the member recorded  associated with the member identifier upon receipt of selection of the selected reward item by the member computer ; and (ii) transmit an order for the selected rewards item to be shipped to a member associated with the member computer[notifying].  The list of rewards items may be selected from the group consisting of: a tangible good; access to premium or restrict content; a service; and a gift certification in addition, the list of rewards items may include goods or services from the at least one affiliate system…).  

Therefore, Postrel in view of Doxey addressed the claimed limitations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SABA DAGNEW/Primary Examiner, Art Unit 3682